DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on March 26, 2020 and September 2, 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

35 USC § 101 Statutory Analysis
The claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11, 13-14 and 19-20 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Tomatsu (EP 2 497 410 A1) (hereafter referred to as “Tomatsu”).  
	With regard to claim 1, Tomatsu describes a processor (see Figure 1, element 109 and refer for example to paragraphs [0034] and [0088]); acquisition processing of acquiring a plurality of images of a subject eye photographed by a scanning-type imaging optical system (see Figure 1 and refer for example to paragraphs [0038] through [0042], which describes the acquisition of a first image, and to paragraph [0043], which describes the acquisition of a second image); local matching of, by utilizing any one of the plurality of images of the subject eye as a template, setting corresponding points or corresponding regions between an image of the subject eve and the template at a plurality of positions of each of the image of the subject eye and the template, and calculating a movement amount of each of the corresponding points or each of the corresponding regions (see Figure 2 and refer for example to paragraphs 
As to claim 2, Tomatsu describes wherein in the local matching, the processor sets a plurality of the corresponding points or the corresponding regions respectively in a vertical direction and a horizontal direction of the image of the subject eye (see Figures 3A-C and Figure 4, and refer for example to paragraphs [0044] through [0052]). 
In regard to claim 3, Tomatsu describes wherein in the local matching, the processor sets a plurality of the corresponding points for each of a plurality of lines along a main scanning 30 line in the template (see Figures 3A-C and Figure 4, and refer for example to paragraphs [0044] through [0052]).
With regard to claim 4, Tomatsu describes wherein in the local matching, the processor obtains a similarity degree between the image of the subject eve and the template for each of the corresponding points or each of the corresponding regions, and sets the corresponding points or the corresponding regions to be more dense according to the similarity degree to execute the local matching again (see Figures 3A-C and Figure 4, and refer for example to paragraphs [0044] through [0052]).
As to claim 5, Tomatsu describes wherein the processor compares an image of the subject eve after a distortion correction with the template, and sets the corresponding points or the corresponding regions to be more dense according to a comparison result to execute the focal matching and the distortion correction processing 
In regard to claim 6, Tomatsu describes wherein in the focal matching, the processor changes a parameter related to the corresponding point or the corresponding region according to an angle of view in the image of the subject eye (refer for example to paragraph [0036]). 
With regard to claim 7, Tomatsu describes wherein in the local matching, the processor arranges the corresponding point or the corresponding region while avoiding an internal reflection image of the imaging optical system in the image of the subject eye (refer for example to paragraph [0003]).  
As to claim 8, Tomatsu describes wherein the processor further executes number-of-pixels setting processing of changing the number of pixels in the image of the subject eye, and m the local matching, the processor changes a parameter related to the corresponding point or the corresponding region according to the number a of pixels (refer for example to paragraphs [0042] and [0044]).
In regard to claim 9, Tomatsu describes wherein in the distortion correction processing, the processor deforms the image of the subject eye non-rigidly (see Figure 2 and refer for example to paragraphs [0044] through [0045]). 
As to claim 11, Tomatsu describes wherein the processor calculates a similarity degree for each region between the image of the subject eye after the distortion correction and the template, and calculates a composite weighting coefficient in the composite processing for each region according to the similarity degree (refer for example to paragraphs [0044] through [0052]).

With regard to claim 14, Tomatsu describes wherein the plurality of the images of the subject eye acquired in the acquisition processing are continuously photographed based on one release signal (see Figure 1 and refer for example to paragraphs [0038] through [0043]). 
In regard to claim 19, Tomatsu describes wherein the image of the subject eve is a fundus front image of the subject eve (see Figure 1 and Figures 3A-C, and refer for example to paragraphs [0038] through [0042].
With regard to claim 20, Tomatsu describes wherein the image of the subject eye is photographed at an angle of view of 80° or more (see Figure 1 and Figures 3A-C, and refer for example to paragraphs [0038] through [0042]

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. §103(a) as being unpatentable over Tomatsu (EP 2 497 410 A1) (hereafter referred to as “Tomatsu”) in view of Abramoff (U.S. Patent Application Publication No. US 2010/0061601 A1) (hereafter referred to as “Abramoff”).
With regard to claim 10, although Tomatsu does not expressly describe wherein the processor further executes composite processing of obtaining a composite image by compositing a plurality of images of the subject eye after a distortion correction, such a technique is well known and widely utilized in the prior art.
Abramoff discloses an ophthalmologic system for optimal registration of multiple deformed fundus images using a physical model of the imaging system (see Figures 5a-
Given the teachings of the two references and the same environment of operation, namely that of ophthalmologic systems for optimal registration of deformed fundus images, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Tomatsu system in the manner described by Abramoff according to known methods to yield predictable results and would have been motivated to do so with a reasonable expectation of success in order to provide for increased processing efficiency and higher accuracy as suggested by Abramoff (refer for example to paragraphs [0003] and [0004]), which fails to patentably distinguish over the prior art absent some novel and unexpected result.

Allowable Subject Matter
Claims 12 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Berestov (‘672) and (‘364), Allon, Nakajima (‘029) and (‘581) all disclose systems similar to applicant’s claimed invention.  

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 5:00am to 1:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
(AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
March 7, 2021